Holmes, J.,
dissenting. As I disagree with the majority’s conclusion that R.C. 2951.02(F)(3) is unambiguous, I dissent.
If the General Assembly wanted to preclude probation for weapons offenses, it would have prohibited granting probation to offenders who possess weapons. Instead, the General Assembly chose to impose incarceration upon those who commit offenses while “armed.”
*18I fully concur with the reasoning in Columbus v. Bee (1979), 67 Ohio App. 2d 65, 74 [21 O.O.3d 41], where the court said:
“* * * The obvious intent of the legislature in enacting * * * [R.C. 2951.02(F)(3)] was to deter the use of deadly weapons in the commission of offenses and to impose a greater penalty when weapons are used * * *.” See, also, Swisher, Problems in the Criminal Code — CCW Probation (1974), 47 Ohio Bar 425 (author concludes that 2951.02[F][3] does not apply to weapons offenses).
Accordingly, I would hold that the offense of carrying a concealed weapon is probationable. The judgment of the court of appeals should be reversed and the cause remanded to determine the appellant’s eligibility for probation.
C. Brown and Dahling, JJ., concur in the foregoing dissenting opinion.